UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 21, 2007 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 001-07791 72-1424200 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1615 Poydras Street New Orleans, Louisiana 70112 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(504) 582-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On June 20, 2007, McMoRan Oil & Gas LLC (“MOXY), a wholly owned subsidiary of McMoRan Exploration Co. (“McMoRan”) entered into a definitive Purchase and Sales Agreement with Newfield Exploration Company (“NFX”).Pursuant to the terms of the agreement, MOXY has agreed to acquire substantially all of the property interests and related assets and obligations of NFX on the outer continental shelf of the Gulf of Mexico for $1.1 billion in cash.The acquisition is expected to close in the third quarter of 2007 with an effective date of July 1, 2007.This purchase price is subject toclosing date adjustments to reflect the July 1 effective date. The closing of the acquisition is subject to customary closing conditions, including the expiration or termination of the regulatory review period under the Hart Scott Rodino Antitrust Improvement Act of 1976 and obtaining the necessary consents from the Federal Minerals Management Service and other applicable state and federal authorities. McMoRan has received $1.6 billion in financing commitments from JP Morgan and Merrill Lynch & Co., which will be used to fund the transaction, repay McMoRan’s existing $100 million second tier term loan and provide liquidity forworking capital requirements.The financing will include an $800 million secured revolving bank credit facility and an $800 million interim bridge loan facility.McMoRan expects to issue long-term notes and equity and equity-linked securities to replace the temporary bridge loan facility. Item 8.01
